DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figures 1A and 1B must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures.  Furthermore, the numbering of the drawings is not in accordance with 37 C.F.R. 1.84(u):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,484,567
Hajduk et al.
United States Patent 9,581,534
Adams, Jr.
The Admitted Prior Art
The Applicant
MTM2 Mini-Traction Machine
PCS Instruments

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hajduk et al.

The wide variety of components that need to be tested will, in use, be subject to a range of forces and exhibit a range of kinematics. For full testing, therefore, a wide range of tribometers has been developed to replicate the different relative motions that can occur between contacts. The samples may be tested in different (and possibly several different) tribometers depending on their intended use. Tribometers are available to test samples subject to pure relative rolling motion, pure relative sliding motion, continuous motion or reciprocal motion. 
A twin-disc tribometer has been developed to provide a number of test configuration capabilities. An example of a twin-disc test bench tribometer 1 is shown in FIG. 1A. The tribometer uses two different samples in the form of discs 2, 3. Both samples (see FIG. 1B) touch each other radially at a point contact under a monitored load. Each sample 2,3 is driven by a different motor 4,5 via respective rotating shafts 6,7. The samples can be rotated to replicate pure rolling motion, pure sliding motion or rolling with sliding motion. There are, however, limitations to twin-disc tribometers. For example, they only reproduce continuous motion and the sliding speed is always collinear with the rolling speed. 
In real-life use, contact components exhibit a much wider range of kinematics and the aim of the present disclosure is to provide a tribometer arrangement capable of reproducing these kinematics in a reliable, automated, reproducible and relatively simple manner. 
Therefore, the admitted prior art teach a twin-disc tribometer assembly comprising a first sample drive shaft arranged to receive a first sample disc, a second sample drive shaft arranged to receive a second sample disc, a first drive motor configured to rotate the first drive shaft, and a second drive motor arranged to rotate the second drive shaft, and where the first and second drive shafts positioned relative to each other such that a sample disc mounted on the first drive shaft will make a point contact with a sample disc on the second drive shaft as the drive shafts rotate, and the shafts rotate relative to each other in a continuous rotational motion. 
	The admitted prior art do not appear to teach a twin-disc tribometer where a controller operates the motors in a non-continuous reciprocating motion relative to each other.  However, Adams, Jr. teach 
Referring to FIG. 1, a disk tribometer 10 is illustrated as one example of a tribometer that may be used to practice Applicant's invention. While a disk tribometer 10 is illustrated, the present invention may also be practiced with other types of tribometers such as a pin on disk tribometer, an oscillating tribometer, a four ball tribometer, a ball-on disk type tribometer, and others. Applicant's invention is generally applicable to tribometers in which wear is measured by determining the material removed as a function of displacement due to the dimensional change of the material experienced by loss of material during wear, and not specifically as a function of the reduction and mass of a sample. However, it should be understood that materials with a homogeneous density would have a relatively direct correlation to dimensional changes of material loss caused by wear and weight loss caused by wear.
The tribometer 10 includes a rigid frame 12 that supports a platform 16. Frame 12, as well as other components discussed below, makes up the support structure of the tribometer 10. A wear surface 18, or disk, is rotatable on the platform 16. A motor 20 is operative to rotate the wear surface 18 and is connected to the wear surface 18 by means of a bearing assembly 22. A controller 24 is electrically connected to the motor 20 to control the velocity, direction, and any frequency pulsations. The controller 24 may also control and record data relating to the load selected for a given test cycle. In another embodiment, the controller 24 may have data storage capability and may store data relating to operation of the motor over time. In one embodiment, the motor 20 is a servo motor that can be used to rotate the wear surface 18 at a controlled rate of speed so that an accurate sliding surface speed can be provided for wear testing
et al. teach that it is known to provide a controller to operate a motor.   In particular Hajduk et al. state:
In the embodiment described with reference to FIG. 9, the motors 910 are actuated to provide a rotational displacement which may be provided to the samples in the form of a sinusoidal displacement of a desired amplitude and frequency or in the form of a continuous, i.e. a non-reciprocating shear at a defined shear rate. Compared to the translational embodiment described with reference to FIGS. 7 and 8, the rotational embodiment permits measurements under steady, shear conditions and can also be configured to operate as a controlled stress rheometer, as will be described below.
Therefore, the admitted prior art, Adams, Jr., and Hajduk et al. teach a twin-disc tribometer assembly comprising a first sample drive shaft arranged to receive a first sample disc, a second sample drive shaft arranged to receive a second sample disc; a first drive motor configured to rotate the first drive shaft, and a second drive motor arranged to rotate the second drive shaft, the first and second drive shafts positioned relative to each other such that a sample disc mounted on the first drive shaft will make a point contact with a sample disc on the second drive shaft as the drive shafts rotate, and the shafts rotate relative to each other in a continuous rotational motion as well as in a non-continuous reciprocating motion, wherein a motor control is provided to perform a first motor drive operation where the first and second motors drive the first and second shafts in a continuous rotational motion and to perform a second motor drive operation where the first and second motors drive the first and second shafts in a reciprocating motion relative to each other. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of Adams, Jr. and Hajduk et al. in order to control one or both motors to 
	With regard to claim 2 Hajduk et al. teach
In the embodiment described with reference to FIG. 9, the motors 910 are actuated to provide a rotational displacement which may be provided to the samples in the form of a sinusoidal displacement of a desired amplitude and frequency or in the form of a continuous, i.e. a non-reciprocating shear at a defined shear rate
One of ordinary skill can program a controller in order to provide whatever relative movements are desired between the twin discs.  Therefore, the admitted prior art, Adams, Jr., and Hajduk et al. teach, suggest, or otherwise make obvious a twin-disc tribometer where the second motor drive operation uses a sinusoidal drive signal of fixed magnitude and frequency and the sinusoidal frequency is the same for each of the first and second motors, but the magnitude is different. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Adams, Jr., and Hajduk et al. as applied to claim 1 above, and further in view of PCS Instruments.

    PNG
    media_image1.png
    392
    542
    media_image1.png
    Greyscale
The admitted prior art, Adams, Jr., and Hajduk et al. teach the claimed invention, but do not appear to suggest rotating the discs in non-collinear motion.  In PCS Instruments, however, it is known to have non-collinear movement.  See page 10 where a first disc is arranged on a shaft and will rotate non-collinearly relative to a second disk. 
Therefore, the admitted prior art, Adams, Jr., Hajduk et al., and PCS Instruments teach a twin-disc tribometer where the shafts rotate the samples in a non-collinear motion where one sample disc is tilted with respect to the other and the non-collinear motion is provided by one or both of the drive shafts being configured to carry the samples such that one sample is tilted with respect to the other so that the sample discs do not rotate around parallel axes. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art, Adams, Jr., and Hajduk et al. with the teachings of PCS Instruments in order to tilt one disc relative to another disc in order to test the materials under real-world operational condition. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hajduk et al. PCS Instruments.
The admitted prior art teach that twin-disc tribometers are known.  See at least paragraphs 5 through 7:
The wide variety of components that need to be tested will, in use, be subject to a range of forces and exhibit a range of kinematics. For full testing, therefore, a wide range of tribometers has been developed to replicate the different relative motions that can occur between contacts. The samples may be tested in different (and possibly several different) tribometers depending on their intended use. Tribometers are available to test samples subject to pure relative rolling motion, pure relative sliding motion, continuous motion or reciprocal motion. 
A twin-disc tribometer has been developed to provide a number of test configuration capabilities. An example of a twin-disc test bench tribometer 1 is shown in FIG. 1A. The tribometer uses two different samples in the form of discs 2, 3. Both samples (see FIG. 1B) touch each other radially at a point contact under a monitored load. Each sample 2,3 is driven by a different motor 4,5 via respective rotating shafts 6,7. The samples can be rotated to replicate pure rolling motion, pure sliding motion or rolling with sliding motion. There are, however, limitations to twin-disc 
In real-life use, contact components exhibit a much wider range of kinematics and the aim of the present disclosure is to provide a tribometer arrangement capable of reproducing these kinematics in a reliable, automated, reproducible and relatively simple manner. 
Therefore, the admitted prior art teach a twin-disc tribometer assembly comprising a first sample drive shaft arranged to receive a first sample disc, a second sample drive shaft arranged to receive a second sample disc, a first drive motor configured to rotate the first drive shaft, and a second drive motor arranged to rotate the second drive shaft, and where the first and second drive shafts positioned relative to each other such that a sample disc mounted on the first drive shaft will make a point contact with a sample disc on the second drive shaft as the drive shafts rotate, and the shafts rotate relative to each other in a continuous rotational motion. 
	The admitted prior art do not appear to teach a twin-disc tribometer where a controller operates the motors in a non-continuous reciprocating motion relative to each other.  The admitted prior art also do not appear to teach a twin-disc tribometer where rotating the discs is in a non-collinear motion.  However, Adams, Jr. teach: 
Referring to FIG. 1, a disk tribometer 10 is illustrated as one example of a tribometer that may be used to practice Applicant's invention. While a disk tribometer 10 is illustrated, the present invention may also be practiced with other types of tribometers such as a pin on disk tribometer, an oscillating tribometer, a four ball tribometer, a ball-on disk type tribometer, and others. Applicant's invention is generally applicable to tribometers in which wear is measured by determining the material removed as a function of displacement due to the dimensional change of the material experienced by loss of material during wear, and not specifically as a function of the reduction and mass of a sample. However, it should be understood that materials with a homogeneous density would have a relatively direct correlation to dimensional 
The tribometer 10 includes a rigid frame 12 that supports a platform 16. Frame 12, as well as other components discussed below, makes up the support structure of the tribometer 10. A wear surface 18, or disk, is rotatable on the platform 16. A motor 20 is operative to rotate the wear surface 18 and is connected to the wear surface 18 by means of a bearing assembly 22. A controller 24 is electrically connected to the motor 20 to control the velocity, direction, and any frequency pulsations. The controller 24 may also control and record data relating to the load selected for a given test cycle. In another embodiment, the controller 24 may have data storage capability and may store data relating to operation of the motor over time. In one embodiment, the motor 20 is a servo motor that can be used to rotate the wear surface 18 at a controlled rate of speed so that an accurate sliding surface speed can be provided for wear testing
Furthermore, Hajduk et al. teach that it is known to provide a controller to operate a motor.   In particular Hajduk et al. state:
In the embodiment described with reference to FIG. 9, the motors 910 are actuated to provide a rotational displacement which may be provided to the samples in the form of a sinusoidal displacement of a desired amplitude and frequency or in the form of a continuous, i.e. a non-reciprocating shear at a defined shear rate. Compared to the translational embodiment described with reference to FIGS. 7 and 8, the rotational embodiment permits measurements under steady, shear conditions and can also be configured to operate as a controlled stress rheometer, as will be described below.
Therefore, the admitted prior art, Adams, Jr., and Hajduk et al. teach a twin-disc tribometer assembly comprising a first sample drive shaft arranged to receive a first sample disc, a second sample drive shaft arranged to receive a second sample disc; a first drive motor configured to rotate the first drive shaft, and a second drive motor arranged to rotate the second drive shaft, the first and second drive shafts positioned relative to each other such that a sample disc mounted on the first drive shaft will make a point contact with a sample disc on the second drive shaft as the drive shafts rotate, and the shafts rotate relative to each other in a continuous rotational motion as well as in a non-continuous reciprocating motion.

    PNG
    media_image1.png
    392
    542
    media_image1.png
    Greyscale
	Furthermore, PCS Instruments teach that it is already known to have non-collinear relative movement.  See page 10 where a first disc is arranged on a shaft and will rotate non-collinearly relative to a second disk. 
Therefore, the admitted prior art, Adams, Jr., Hajduk et al., and PCS Instruments teach a twin-disc tribometer where the shafts rotate the samples in a non-collinear motion where one sample disc is tilted with respect to the other and the non-collinear motion is provided by one or both of the drive shafts being configured to carry the samples such that one sample is tilted with respect to the other so that the sample discs do not rotate around parallel axes. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art, with the teachings of Adams, Jr., Hajduk et al., and PCS Instruments in order to provide a desired relative movement of each disc (continuous, reciprocating, and/or tilted) in order to test the materials under real-world operational condition (sliding movement such as rails on train wheels and reciprocating metal joints). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856